Title: To John Adams from Stebbins Gorham, 4 December 1822
From: Gorham, Stebbins
To: Adams, John


				
					Hon. J. Adams, 
					Boston Decm: 4th: 1822
				
				I handed a Subscription Paper, in at your door the other day, together with a communication, humbly to solicit aid for a large School on the Island of Nantucket for the benefit of the poor,—and not recieving any information from you, sir, on the subject, I take the liberty to write to you, lest you might have forgotten to send me the subscription paper, for which I am waiting.—It is needless to say any thing farther to you on the subject, except whatever you are disposed to give, in this, our extremity, shall be most gratefully received, and recorded in our books as a memorial of your benevolence.—As far as we have proceeded in our edifise we have studied the most rigid economy—We are now needing 2000 dolls.—500 or 600 of which must be laid out in a School Library of juvenile books, and Stationary for the School—our case is inexpressibly urgent, 400 children waiting. Some individuals have generously given 200 dolls. and others less—Please to pardon my intrusion for I feel very anxious for the prosperity of the School—Your Obt. Humb. Sevt.
				
					Gorham Stebbins
				
				
			